Citation Nr: 1331370	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  07-31 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July1978 to February 1988, from January 1991 to July 1991, from February 2003 to July 2004, and from April 2008 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for chronic obstructive sleep apnea.  

The Veteran later testified at a personal hearing before the undersigned Veterans Law Judge at the RO in July 2013.  A transcript of the proceeding is included in the Veteran's Virtual VA file.  

The Veteran submitted additional evidence directly to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  

In a January 2013 statement, the Veteran raised the issues of entitlement to increased ratings for PTSD, status post fracture of the right elbow, patellofemoral syndrome of the left knee, and whether new and material evidence has been presented to reopen a claim for service connection for Achilles tendonitis, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the Veteran was recently discharged from a fourth period of active duty in April 2011.  He submitted a July 2010 Physical Profile report; however, no other service treatment records from this period of service are included in the Veteran's file.  Since they are relevant to the issue currently before the Board, they must be obtained prior to the issuance of an appellate decision.  

Regulations provide that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

The Veteran has alleged that his sleep apnea was initially manifest during a period of active duty.  He, his spouse, and a fellow serviceman have provided lay statements to the effect that the Veteran's snoring began during his service in Iraq.  However, a sleep study performed in December 2002 clearly and unmistakably shows that the disability was present in December 2002.  The treatment report notes the clinical problem as "snoring" and outlined a history of complaints of "loud snoring for over a year."  The conclusion was "mild sleep disordered breathing" and apnea.  The Veteran was not on active duty in December 2002 (or in December 2001 when the reported loud snoring began); hence, the Board preliminarily finds that there is clear and unmistakable evidence that the Veteran's sleep apnea preexisted his third and fourth periods of active duty and was not initially manifest in service.  The records also show that he initially began using a CPAP machine for the disability in March 2005 - also a time when he was not on active duty.  (In this regard, the Board observes that the Veteran and his representative have also asserted that the disability was initially manifest within one year of the Veteran's discharge.  However, sleep apnea is not a chronic disease included in the list of presumptive conditions for which service connection may be granted if it is manifested within one year of separation.  See 38 C.F.R. § 3.309(a) (2013).  Therefore, this theory of entitlement is not applicable to the Veteran's claim notwithstanding the Board's finding of preexistence).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, which is the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In light of the above, the Board finds that a VA examination is warranted to obtain an opinion as to whether there is clear and unmistakable evidence that the Veteran's preexisting sleep apnea disability was not permanently worsened during a subsequent period of active duty beyond the normal progression of the disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2012).  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the Veteran's service medical records for the period from April 2008 through April 2011 through official channels.

2.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for sleep apnea since December 2002.  After securing the necessary release, the RO should obtain these records.

3.  Thereafter, the Veteran should be afforded a VA examination.  The claims folder should be made available to the examiner for review before the examination.  The examiner must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records and lay statements.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including his service treatment records, and a full clinical evaluation, the examiner should answer the following question and identify the basis upon which the opinion is based:  

Is there clear and unmistakable (obvious or manifest) evidence demonstrating that the Veteran's preexisting obstructive sleep apnea was not aggravated (permanently increased in severity beyond the natural progression of the disorder) by his subsequent periods of service?  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claim.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

